Judge Underwood,
delivered the opinion of the court.
Upon an examination of the record* when presented for a supersedeas, we were inclined to think the circuit court had erred, and therefore awarded a supersedeas. But on a thorough investigation, we are satisfied with the decree. The claim of Mudd against Hutcheson grows out of the guardianship of the latter for the wife of the former. The accounts originated from the rents of land, and they are presented in such a manner that it is not practicable to ascertain, wdth certainty, how much Hutch-ison justly owes. Besides, the evidence is contradictory. One thing is certain, and that is, Hutche-son failed to do his duty by settling with the county court annually as a guardian is required by law to d®. This frilure indicates negligence or fraud. If he suffers by the decree it is his own fault. But we think injustice has not been done him, especially when we see that the funds in his hands would have-brought a considerable sum in interest before his expenditures for his ward were any thing like equal to them, provided he had done his duty faithfully as a guardian should have done.
Decree affirmed with damages and costs.
Notet — Absent, Judge Buckner.